           Case 1:17-cr-00145-CCB Document 154 Filed 02/03/21 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                                *
                                                         *
v.                                                       * Criminal Case: CCB-17-145
                                                         * (Related Civil Action CCB-19-736)
KENDALL CHARLES ALEXANDER                                *
                                                         *
                                                        ***

                                               MEMORANDUM

         Kendall Alexander has filed a motion to vacate his conviction and sentence under 28

U.S.C. § 2255 (ECF 139), which has been fully briefed. He alleges that his trial counsel failed to

consult with him concerning his right to appeal, and that the same counsel was ineffective for

incorrectly advising him that he was a career offender under the sentencing guidelines. For the

reasons explained below, his motion is without merit and will be dismissed.1

         Alexander was charged in a superseding indictment with conspiracy to commit Hobbs

Act robbery, armed bank robbery with forced accompaniment, possession of a firearm in

furtherance of a crime of violence, and other offenses related to armed robberies of commercial

establishments as well as a federally-insured bank. (ECF 28, Superseding Indictment). Had he

been convicted of all counts, and because of his prior federal conviction for possession of a

firearm during a crime of violence (CCB-05-407), he faced a mandatory sentence of at least 60

years.2 His experienced trial counsel, William Purpura, negotiated a plea under Fed. R. Crim. P.

11(c)(1)(C) to a single count of armed bank robbery with forced accompaniment and an agreed-




1
  Alexander has also filed a motion to dismiss the indictment (ECF 152) for lack of subject matter jurisdiction. This
motion is meritless and will be denied. Alexander was charged with violating several federal statutes. Under 18
U.S.C. § 3221 the district court has jurisdiction over “all offenses against the laws of the United States.”
2
  The forced accompaniment charge carried a mandatory minimum of 10 years, see 18 USC § 2113(e), and the two
charges of carrying a firearm during and in relation to a crime of violence carried, at that time, two mandatory
consecutive sentences of 25 years each, see 18 U.S.C. 924(c)(1)(C)(i) (2006) (amended 2018).
             Case 1:17-cr-00145-CCB Document 154 Filed 02/03/21 Page 2 of 4



upon sentence of 25 years. At the time of the plea, the parties believed Alexander qualified as a

career offender, and reflected those guidelines in the agreement. At the same time, however, the

parties agreed that an upward variance to a sentence of 25 years was warranted under 18 U.S.C.

§ 3553(a) after all sentencing factors were considered, including the counts the government

agreed to dismiss. (ECF 143-1, Ex. 1, Plea Agreement ¶ 10). This was explained to Alexander,

who acknowledged he understood the agreement, during his rearraignment hearing. (ECF 143-2,

Ex. 2, Rearraignment Tr. at 17–18). He also was advised, consistent with the written agreement,

that he was giving up his right to appeal a sentence of 300 months. (ECF 143-1, Ex. 1 ¶ 12; ECF

143-2, Ex. 2, at 18).

           The presentence investigation determined that in fact Alexander was not a career

offender, and therefore his guideline range was from 120–121 months. (ECF 143-3, Ex. 3,

Presentence Report ¶ 82).3 Alexander offered no objection at sentencing to the difference

between the range as calculated in the plea agreement and the true guideline range in his PSR.

The court discussed with counsel the upward variance from the guidelines, the greater sentence

Alexander might have been exposed to on other counts, the fact of the prior similar conviction,

Alexander’s prompt acceptance of responsibility, his remorse, and other relevant circumstances.

(See generally ECF 143-4, Ex.4, Sentencing Tr.). Ultimately the court decided to accept the

parties’ recommendation, imposing a sentence of 300 months in custody followed by three years

of supervised release. (ECF 113). The court also advised Alexander that, in light of the plea

agreement and the sentence, he probably had no right to appeal, but if he chose to note an appeal

it would have to be within fourteen days. Alexander said that he understood. (ECF 143-4, Ex. 4

at 16–17).



3
    This appears to be a result of the age of Alexander’s prior drug convictions. (ECF 143-3, Ex. 3 ¶¶ 43, 44).
          Case 1:17-cr-00145-CCB Document 154 Filed 02/03/21 Page 3 of 4



        Alexander was sentenced on April 6, 2018; he noted no appeal. This motion under 18

U.S.C. § 2255 was docketed on March 8, 2019. (ECF 139). Regarding the guidelines, Alexander

argues that counsel was ineffective for not recognizing that the career offender status would not

apply. But he has shown neither deficient performance nor prejudice, which in this context

requires demonstrating “a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59

(1985) (inaccurate advice on parole eligibility did not amount to prejudice). First, it is clear that

counsel’s focus was on minimizing Alexander’s exposure (a mandatory 60 years if convicted on

all counts at trial), and that the sentence of 25 years was warranted in light of all the sentencing

factors, including Alexander’s prior armed robbery conviction, for which he was still on

supervised release at the time of the new offense.4 Second, Alexander was aware of the

discrepancy in the guideline calculation before he was sentenced, made no objection, and at

sentencing said that Mr. Purpura’s expression of his position that he sought to avoid an even

lengthier sentence by accepting the plea agreement was “perfect”. (ECF 143-4, Ex. 4 at 12). Nor

does Alexander show he would have wanted to proceed to trial in light of the government’s

strong evidence against him and the lengthy sentence he faced if convicted. See Fields v. Att’y

Gen. of Md., 956 F.2d 1290, 1297 (4th Cir. 1992).

        Regarding the appeal, Alexander does not allege that he asked Mr. Purpura to note an

appeal and that Mr. Purpura failed to do so. Rather he says counsel failed to consult with him

about grounds for an appeal. Roe v. Flores-Ortega, 528 U.S. 470, 478–80 (2000). But this is not

correct, because Alexander was advised in his written agreement, which he reviewed with

counsel, (ECF 143-1, Ex. 1 at 8; ECF 143-2, Ex. 2 at 10) and at the Rule 11 proceeding, in the


4
 Alexander was given a concurrent two-year sentence for the violation of supervised release. (CCB-05-407, ECF
98).
           Case 1:17-cr-00145-CCB Document 154 Filed 02/03/21 Page 4 of 4



presence of counsel, that he was giving up his right to appeal a 25-year sentence. (ECF 143-2,

Ex. 2 at 18). Alexander has shown no constitutional right to have counsel consult further with

him about an appeal that has been knowingly waived as part of a guilty plea; nor has he shown

any likelihood that, if Mr. Purpura had consulted further with him, he would have filed an

appeal. See Roe, 528 U.S. at 484.

       In summary, Alexander has shown no grounds for relief, or for an evidentiary hearing.

No certificate of appealability will be issued. A separate Order follows.




2/3/2021                                                            /S/
Date                                                         Catherine C. Blake
                                                             U.S. District Court Judge
